Citation Nr: 0214668	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a pulmonary 
disorder to include bronchitis and asthma.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The appellant served on active duty for training from January 
1978 to April 1978.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, (the RO) which determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for a back disability 
and a pulmonary disorder to include bronchitis and asthma.  
In a February 2002 decision, the Board reopened the claim for 
service connection for a back disorder.  In February 2002, 
the Board developed the claims of service connection for a 
back disorder and a pulmonary disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9 (a)(2)).       

Review of the record reveals that the issue of entitlement to 
service connection for bronchitis and asthma was initially 
denied by the RO in October 1998.  The appellant was notified 
of this decision in October 1998.  He filed a claim for 
service connection for asthma in January 1999.  In a February 
1999 rating decision, the RO adjudicated the issue of whether 
the appellant submitted new and material evidence to reopen 
the claim for service connection for asthma and bronchitis.  
The Board finds that the correct issue on appeal is 
entitlement to service connection for a respiratory disorder, 
not whether new and material evidence has been submitted.  
The Board points out that the October 1998 rating decision, 
which previously denied that claim, was not final when the 
appellant filed the January 1999 claim.  The January 1999 
claim can be construed as a notice of disagreement as to the 
October 1998 rating decision.  Thus, the appellant is not 
required to submit new and material evidence to reopen that 
claim, and the issue on appeal is entitlement to service 
connection for asthma and bronchitis.   

The Board has also considered whether proceeding to 
adjudicate the claim of entitlement to service connection for 
a respiratory disorder on the merits would be prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, a review of the record reflects that the RO 
adjudicated this claim on the merits in the October 1998 
rating decision and the appellant was notified of the 
pertinent law and regulations and the evidence that was 
considered.  Furthermore, the appellant has been arguing all 
along that service connection for bronchitis and asthma was 
warranted.  Accordingly, there is no indication of prejudice 
to the appellant as a result of the Board's adjudication of 
this claim on the merits.


FINDINGS OF FACT

1.  The appellant was not disabled by a back disability as a 
result of a disease or injury incurred or aggravated during 
active duty for training.    

2.  The appellant was not disabled by a pulmonary disorder to 
include asthma or bronchitis as a result of a disease or 
injury incurred or aggravated during active duty for 
training.    

3.  The appellant does not have veteran status for VA 
benefits purposes for the period of time in which he served 
on active duty for training.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 101(2), 101(22), 
101(24), 1110 (West 1991). 

2.  A pulmonary disorder to include asthma and bronchitis was 
not incurred in or aggravated by active duty for training.  
38 U.S.C.A. §§ 101(2), 101(22), 101(24), 1110 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claims for service connection for a back disorder 
and a pulmonary disorder, and that the requirements of the 
VCAA have in effect been satisfied.

The Board finds that the RO fulfilled its duty to assist the 
appellant in obtaining evidence.  The appellant's service 
medical records are associated with the claims folder.  The 
Board finds that the VA made all reasonable efforts to obtain 
the appellant's service medical records.  In February 2002, 
the Board contacted the National Personal Records Center 
(NPRC) in an attempt to verify the appellant's periods of 
active duty for training and to obtain any service medical 
records that were not associated with the claims folder.  In 
May 2002, the NPRC responded to the Board request for 
information. The NPRC was only able to verify the period of 
active duty for training from January 13, 1978 to April 22, 
1978.  The NPRC also provided a letter from the Department of 
Army, dated in November 1983, which informed the appellant 
that he had been discharged from the army reserves effective 
December 1983.  The Department of Army informed the appellant 
that his military records would be forwarded to the NPRC.  
The NPRC also provided a December 1982 letter from the 
Department of Army which directed the appellant to report for 
inactive duty for training without pay for a quadrennial 
medical examination.  A medical report of this examination 
has not been obtained and it appears that the NPRC does not 
have a copy of this examination.  The Board notes that the 
NPRC sent the appellant's service medical records to the RO 
in August 1987.  The service medical records are for the 
period of active duty for training from January 1978 to April 
1978.  The Board finds that the NPRC has sent all available 
service medical records to the VA and any further requests 
for additional service medical records would be futile.  The 
Board also finds that the VA made every reasonable effort to 
obtain the appellant's service medical records and to verify 
his periods of active and inactive duty for training, and 
further efforts would be futile.   

The Board notes that the appellant was not afforded a VA 
examination.  However, the Board finds that a VA examination 
is unnecessary by the available evidence.  The Board finds 
that there is no reasonable possibility that providing the 
appellant with a VA examination would aid in the 
substantiation of the claim.  As will be discussed in the 
analysis portion of this decision, there is no clinical 
documentation of any type of back injury or disease during 
the appellant's period of active duty for training, so any 
opinion relating his current back problems to reserve duty 
would be based upon history as provided by the appellant, as 
opposed to objective documentation.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  For this reason, the Board finds 
that there is no basis for obtaining a VA opinion regarding 
etiology of the appellant's currently manifested back 
disorder, as there is no reasonable possibility that such an 
opinion would substantiate his claim.  The Board also finds 
an examination is not necessary for the claim for service 
connection for pulmonary disease.  The Board notes that 
although there is evidence of acute respiratory disease in 
active duty for training, the evidence shows that this 
disorder was acute and examination of the appellant's 
pulmonary system was normal upon separation.  The Board also 
notes that there is no evidence of an association between the 
current pulmonary disorder and the appellant's period of 
active duty for training.  For this reason, the Board finds 
that there is no basis for obtaining a VA opinion regarding 
etiology of the appellant's currently manifested pulmonary 
disorder.  

The appellant and his representative have been provided with 
a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
appellant to prevail on the claim.  The February 2000 
statement of the case notified the appellant of the evidence 
needed to substantiate his claim.  In a July 2002 letter from 
the Board, the Board notified the appellant of what evidence 
was obtained and advised the appellant that he had 60 days to 
submit additional evidence.  In August 2002, the appellant 
submitted additional medical evidence and informed the Board 
that he had no further evidence or argument to present.  
There is no identified evidence that has not been accounted 
for and the appellant's representative has been given the 
opportunity to submit written argument.  The VA notified the 
appellant and the appellant's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001). 

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2001).  A veteran who served during 
a period of war or during peacetime service after December 
31, 1946, is presumed to be in sound condition except for 
defects noted when examined and accepted for service. Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service..."  
38 U.S.C. § 101(2) (West 1991); see also 38 C.F.R. § 3.1(d) 
(2001).  

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131 (West Supp. 2002).  To establish 
status as a "veteran" based upon a period of active duty 
for training, a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of active duty for training.  
38 U.S.C.A. §§ 101(2), (24) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1(d) (2001); 66 Fed. Reg. 48,558, 48,560 
(Sept. 21, 2001) (to be codified at 38 C.F.R. § 3.6(a)); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).    

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  Paulson, 7 Vet. App. at 470-71.  Nor is the claimant 
entitled to the benefit of the legal presumptions pertaining 
to service connection for certain disease and disabilities, 
for example, 38 U.S.C.A. § 1112 (West 1991 & Supp. 2002) and 
38 C.F.R. §§ 3.307, 3.309 (2001).  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of active duty for training where 
the claim for benefits is premised on that period of active 
duty for training.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998). 

Mere reserve duty is not active service.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994). 

"Active duty for training" includes full-time duty performed 
by Reservists for training purposes. 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for a back disorder

Factual Background

The appellant served on active duty for training from January 
1978 to April 1978.  

Service medical records show that upon enlistment examination 
in December 1977, examination of the appellant's spine was 
normal.  No defects were noted.  In an April 1978 report of 
medical history, the appellant specifically denied having, or 
having had, recurrent back pain.  An April 1978 separation 
examination report indicates that examination of the 
appellant's spine was normal.  No defects or diagnoses were 
noted.  

A January 1979 X-ray examination report reveals that the 
appellant had a normal lumbar spine.  

A March 1979 X-ray examination report indicates that the 
impression was slight scoliosis and otherwise normal lumbar 
spine.  

Private treatment records indicate that in September 1980, 
the appellant had complaints of low back pain.  In October 
1980, the appellant had complaints of a back ache.  It was 
noted that he was lifting a heavy motor several days ago.  
The appellant was tender in the lower right back.  The 
impression was acute strain.    

A December 1980 X-ray examination report indicates that the 
impression was straightening and scoliosis with developmental 
variant of L3 probably accounting for the scoliosis.  

In an January 1981 statement, Dr. P.D., an orthopedic 
surgeon, stated that the appellant had reported that he had 
back discomfort for several years and he gave a history of 
having back discomfort during his army reserve training.  
Examination was normal except for some scoliosis which was 
structural.  Dr. P.D. indicated that it appeared that the 
back discomfort was due to the appellant's training.  

An October 1986 treatment record by Dr. S. reveals that the 
appellant had low back complaints for six to seven years.  

An October 1986 statement of disability reveals that the 
diagnosis was acute non-traumatic lumbosacral sprain/strain 
attended by sciatica, intervertebral disc syndrome, lumbar 
spine with sciatic radiation, and subluxation complex of 
L5/S1 and right ilium.  It was noted that the appellant's 
symptoms first appeared in October 1986 when the appellant 
bent over a hood of a truck while putting in a water pump and 
he felt low back pain.  The appellant indicated that he had 
never had the same or any similar condition.  

A November 1986 private medical record reveals that the 
appellant reported having back pain since October 1986.  The 
appellant reported that he had intermittent back pain for 
years.  

In a May 1987 evaluation report, Dr. G.W., a neurologist, 
indicated that the appellant's history was well outlined in 
the notes.  Dr. G.W. stated that the appellant's low back 
pain exacerbated in October 1986.  It was noted that the 
appellant had related a motorcycle accident in 1979 with some 
low back pain on and off for several months.  X-ray 
examination in 1979 and 1980 revealed no significant 
findings.  Dr. G.W. stated that since then, the appellant had 
denied all serious problems with his back until October when 
he began experiencing a dulling ache to occasional pain in 
the lower back.  Shortly after that the appellant began to 
complain of more diffuse arthralgia and myalgia.  Dr. G.W. 
examined the appellant and indicated that he had mild 
lumbosacral and cervical strain with discomfort in his low 
back possibly attributed to facet joint inflammation.    

In a June 1987 evaluation report, Dr. D.L., a rheumatologist, 
stated that the appellant reported being in fairly good 
health until September 1986 when he developed the gradual 
onset of diffuse polyarthralgias and myalgia.  He described 
the onset of the symptoms in the lumbar region with symptoms 
suggestive of low back pain.  Dr. D.L. noted that the 
appellant's only prior joint complaints consisted of mild 
intermittent mechanical low back pain with an onset in 1981, 
apparently related to a motorcycle accident.  The impression, 
in pertinent part, was probable fibrositis syndrome, rule out 
peripheral neuropathy.   

In a June 1994 statement, Dr. F.G., an internist, stated that 
the appellant had been having musculoskeletal problems since 
1978 or 1979 and he developed back pain after training with 
the reserves.  Dr. F.G. stated that the appellant was 
evaluated in 1987 and fibromyalgia, mechanical neck pain, and 
mechanical back pain were diagnosed.  The impression, in 
pertinent part, was fibromyalgia syndrome and degenerative 
arthritis at L5-S1 disc space.  

In an August 1997 evaluation report, Dr. F.G. stated that the 
appellant had arthritis since 1978.  

In a May 1998 statement, Dr. R.C. stated that review of the 
medical records revealed that the appellant had chronic 
complaints of back trouble since November 1986.  

In a January 1999 statement, Dr. R.C. indicated the 
appellant's degenerative disc disease had been an ongoing 
problem for some time, dating back to his military service in 
the reserves.  Dr. R.C. stated that the appellant felt that 
the reserve activity had aggravated his problems.  Dr. R.C. 
stated that heavy training and physical activity might have 
aggravated the degenerative process in the appellant's back.

A May 2002 medical assessment of disability indicates that 
the appellant had a history of chronic back pain secondary to 
degenerative disc disease.  

Analysis

The appellant's claim for service connection for a back 
disability is predicated on the appellant's service in the 
U.S. Army reserves from January 1978 to April 1978.  The 
appellant contends that his current back disability was 
incurred in and was caused by the active duty for training.  
He also argues, in the alternative, that his back disability 
pre-existed service and was aggravated during service.   

There is medical evidence of record which establishes that 
the appellant currently has a back disability.  In October 
1986, acute nontraumatic lumbosacral strain/sprain with 
sciatica, intervertebral disc syndrome, sciatic radiation, 
and subluxation complex of L5/S1 and the right ilium were 
diagnosed.  In 1994, fibromyalgia syndrome and degenerative 
arthritis at L5-S1 disc space were diagnosed.  

Having reviewed the record, the Board has determined that 
service connection is not warranted for a back disorder.  The 
Board finds that the evidence does not establish that the 
appellant's currently manifested back disability is the 
result of an injury or disease incurred or aggravated in the 
line of duty during a period of active duty for training.  
The Board finds that the preponderance of the evidence 
establishes that the appellant did not have a back injury or 
disease incurred during his period of active duty for 
training and his current back disability had its onset after 
his period of active duty for training.      

The evidence of record shows that the appellant did not have 
a back disability during his period of active duty for 
training as a result of a disease or injury incurred or 
aggravated in the line of duty.  There is no documentation or 
evidence of contemporaneous treatment for a back injury from 
either military or private sources.  Clinical documentation 
establishing the presence of a back disability during the 
appellant's period of active duty training is not of record.  
In fact, the service medical records dated from January 1978 
to April 1978 show that the appellant's back was normal.  
Service medical records do not reflect complaints, treatment, 
or diagnosis of a back disorder.  There is no indication in 
the service medical records that the appellant sustained an 
injury to the back or that he was disabled due to an injury 
in service.  The April 1978 separation examination report 
indicates that examination of the appellant's spine was 
normal.  And the appellant stated at that time that he had 
never had recurrent back pain.

Furthermore, there is medical evidence that the appellant's 
lumbar spine was normal soon after service separation.  The 
January 1979 X-ray examination indicates that the appellant 
had a normal lumbar spine.  The Board attaches the greatest 
weight to the clinical evidence prepared during or closely 
proximate to the appellant's period of active duty for 
training.  This evidence entirely fails to show that the 
appellant was disabled due to a back injury or disease 
incurred or aggravated during active duty for training.   

The evidence of record shows that the appellant initially 
sought treatment for back symptoms in 1979, after the 
appellant was released from the reserves.  However, the post-
service treatment records show that the appellant sought 
treatment for back symptoms after post-service injuries.  The 
private medical records indicate that the appellant was in a 
motorcycle accident in 1979 or 1980.  The evidence shows that 
acute strain was diagnosed in October 1980; the October 1980 
private medical records indicate that the appellant reported 
that he had lifted a heavy motor a few days prior.  Acute 
nontraumatic lumbosacral sprain/strain was diagnosed in 
October 1986; the October 1986 statement of disability 
indicates that the appellant's first symptoms appeared while 
the appellant was installing a water pump in a truck.   

The appellant has submitted statements by physicians which 
indicate that his current back disorder had its onset during 
his period of active duty for training.  In the June 1994 
statement, Dr. F.G. stated that the appellant had been having 
musculoskeletal problems since 1978 or 1979 and he developed 
back pain after training in the reserves.  The diagnosis was 
fibromyalgia syndrome and degenerative arthritis at L5-S1 
disc space.  In an August 1997 statement, Dr. F.G. stated 
that the appellant had arthritis since 1978.  In a January 
1999 statement, Dr. R.C. stated that the appellant has had 
degenerative disc disease dating back to his military service 
in the reserves and that the heavy training and physical 
activity might have aggravated the degenerative process in 
his back.   

The Board finds these statements to have little evidentiary 
weight.  As discussed in detail above, the service medical 
records, made contemporaneous to the appellant's period of 
active duty for training, show that the appellant's spine was 
normal upon examination.  There is no clinical evidence of 
arthritis or degenerative disc disease at that time.  X-ray 
examination soon after service separation shows that the 
appellant's back was normal.  For instance, the January 1979 
X-ray examination was normal.  There is no clinical evidence 
of arthritis or degenerative disc disease until 1986. 

As there is no evidence of any type of treatment for a back 
injury or back problems during the appellant's reserve 
service period, any opinion relating his current back 
problems to reserve duty service would be based on history as 
provided by the appellant, as opposed to objective 
documentation.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board rejects this history, finding that the 
veteran's statement in 1978-denying a history of back pain-
outweighs his contrary statements to several medical 
providers years after the fact.

Since the medical opinions are based upon the rejected 
history furnished by the appellant, the statements 
accordingly have no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Court held that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  See also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  The Board 
places greater weight on the service medical records than the 
medical statements submitted by the appellant.  The service 
medical records were made contemporaneous to the appellant's 
period of active duty for training.  The medical statements 
submitted by the appellant were made over 17 years after the 
appellant's period of active duty for training and were based 
upon the appellant's report of medical history, not upon any 
clinical evidence of the appellant's physical condition 
during the time period in question.  

Although the appellant contends that his current back 
problems are related to his period of active duty for 
training service, as a layman, he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant did not incur a back injury 
or disease during his period of active duty for training, and 
the appellant's current back disorder did not have its onset 
during his period of active duty for training and is not 
related to that time period.  As discussed, service 
connection may be granted for a disease or injury incurred in 
or aggravated by a period of "active service."  In order for 
active duty for training to be characterized as "active duty" 
under the statutory provisions, the evidence must show that 
the appellant was disabled during such training from an 
injury incurred in or aggravated by the line of duty.  In 
this case, the evidence does not show that the appellant 
injured his back in service or that he was disabled as a 
result of any such injury or symptoms during the period of 
active duty for training.  See Mercado-Martinez, supra.  As 
such, no pertinent period of reserve service constitutes 
"active duty" for purposes of entitlement to compensation 
under Title 38.  The Board finds that the appellant has not 
established that he is entitled to "veteran" status based on 
a back disability for a period of service in the reserves.  
As veteran status has not been established, the appellant is 
not eligible to receive VA disability compensation on the 
basis of his reserve service.  See Paulson v. Brown, 7 Vet. 
App. 466, at 470 (1995).  In light of the foregoing, service 
connection is not warranted for a back disorder, and the 
appellant's claim is accordingly denied.

The Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a back disorder 
which is claimed as due to reserve active duty for training.  
As such, the benefit of the doubt doctrine may not be 
favorably applied to this claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  





Entitlement to service connection for asthma and bronchitis

Factual Background

A December 1977 enlistment examination indicates that the 
examination of the lungs and chest was normal.  A February 
1978 service medical record indicates that the appellant had 
complaints of chest pain and he felt like he had a knot in 
the middle of his chest.  The assessment was acute 
respiratory disease.  An April 1978 report of medical history 
indicates that the appellant had no complaints pertinent to 
the lungs.  An April 1978 separation examination report 
indicates that examination of the lungs and chest was normal.  

A July 1985 private medical record reflects a diagnosis of 
probable bronchitis.   

A December 1986 private medical record indicates that the 
appellant had some problems with upper respiratory infection 
complaints for over a month.  The assessment was probable 
upper respiratory infection.    

A March 1987 private medical record indicates that the 
appellant had an upper respiratory infection and bronchitis.  
Antibiotics were prescribed.  

A June 1987 evaluation report shows that examination of the 
appellant's lungs were clear to percussion and auscultation.     

An October 1987 private medical record reflects a diagnosis 
of bronchitis.  

A November 1988 private medical record reflects a diagnosis 
of mild bronchitis.  Private medical records indicate that in 
August, September and October 1990, the appellant had 
bronchitis.  

A July 1997 evaluation report indicates that the appellant's 
breath sounds were normal.  He had no moist rales, bronchial 
breathing, wheezes, or rhonchi.  He had no shortness of 
breath or cough.  

An October 1997 private medical record reflects a diagnosis 
of probable pleurisy.  A November 1997 private medical record 
reflects an assessment of pleuritic chest pain.  A December 
1997 private medical record indicates that the assessment was 
bronchitis.  

In a February 1998 evaluation report, Dr. D.Z., a board 
certified allergist and immunologist, indicated that the 
appellant reported having a history of winter bronchitis.  It 
was noted that this problem had worsened over the past ten 
years and has been especially problemsome in the winter.  The 
assessment was asthma, recurrent since childhood.  

In a July 1998 examination report, Dr. D.Z. stated that the 
assessment was history of asthma not fully treated. 

In a January 1999 statement, Dr. R.C. stated that the 
appellant reported that he believed that his reserves 
activity aggravated his reactive airway disease.  Dr. R.C. 
indicated that any exposure to chemical agents such as tear 
gas may have aggravated the asthma to some degree as well.   

Analysis

The appellant's claim for service connection for a pulmonary 
disorder to include asthma and bronchitis is predicated on 
the appellant's service in the U.S. Army Reserves from 
January 1978 to April 1978.  The appellant contends that 
asthma and bronchitis were diagnosed prior to service and his 
period of active duty for training aggravated this condition.     

There is medical evidence of record which establishes that 
the appellant currently has a pulmonary disorder.  Treatment 
records dated in 1998 reflect a diagnosis of asthma.  
Treatment records dated from 1985 to 1987 and dated in 1997 
reflect diagnoses of bronchitis.  

Having reviewed the record, the Board has determined that 
service connection is not warranted for a pulmonary disorder.  
Specifically, the Board finds that the evidence does not 
establish that the appellant's current pulmonary disorder is 
the result of an injury or disease incurred or aggravated in 
the line of duty during a period of active duty for training.  

The evidence of record shows that acute respiratory disease 
was diagnosed during the appellant's period of active duty 
for training in February 1978.  However, the service medical 
records further show that upon separation examination in 
April 1978, examination of the chest and lungs was normal.  
The service medical records show that the respiratory disease 
in February 1978 was determined to be "acute" and this 
disorder resolved during the period of active duty for 
training.  Upon separation from active duty for training in 
April 1978, the appellant did not have a pulmonary disorder.  
The service medical records do not reflect a diagnosis of 
asthma or bronchitis.   

The evidence of record shows that the appellant initially 
sought treatment for a pulmonary disorder in July 1985, 
approximately seven years after separation from active duty 
for training.  Probable bronchitis was diagnosed in July 
1985.  The record shows that asthma was first diagnosed in 
February 1998, almost twenty years after separation from 
active duty for training.  

The appellant asserts that his asthma pre-existed his period 
of service and was aggravated during his period of active 
duty for training.  He has submitted medical statements in 
support of his contentions.  In the February 1998 statement, 
Dr. D.Z. stated that the diagnosis was asthma, recurrent 
since childhood.  Dr. D.Z. noted that the appellant reported 
having a history of winter bronchitis.  In a January 1999 
statement, Dr. R.C. stated that the appellant had reported 
that he believed his reserves duty aggravated his reactive 
airway disease.  Dr. R.C. noted that any exposure to chemical 
agents such as tear gas may have aggravated the asthma to 
some degree.   

The Board notes that it is clear from the February 1998 
statement that Dr. D.Z. was relying upon the appellant's 
reported medical history since Dr. D.Z. cites to the 
appellant's reported history. Also, there is no medical 
evidence of record that establishes that the appellant had 
asthma upon entry into active duty for training.  The service 
medical records do not reflect findings or diagnosis of 
asthma upon entry into the period of active duty for 
training.  There is no other medical evidence of record which 
establishes that the asthma existed prior to service and Dr. 
D.Z. does not cite to such evidence.  

Thus, the Board finds that statement by Dr. D.Z. to have 
little evidentiary weight   since this opinion is based on 
history as provided by the appellant, as opposed to objective 
documentation.  See LeShore, supra.  Thus, this medical 
opinion has no probative value.  See Reonal, supra.  

The Board places greater weight on the service medical 
records than the medical statement submitted by the 
appellant.  The service medical records were made 
contemporaneous to the appellant's period of active duty for 
training.  The medical statement by Dr. D.Z. was made over 20 
years after the appellant's period of active duty for 
training and was based upon the appellant's report of medical 
history, not upon any clinical evidence of the appellant's 
physical condition during the time period in question.  

The Board also finds the January 1999 statement by Dr. R.C. 
to have little evidentiary weight.  The Board finds that the 
statement by Dr. R.C. that the reactive airway disease may 
have been aggravated by exposure to tear gas or other 
chemicals during training is speculative.  The Board observes 
that the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the claimant and 
that are unsupported by the clinical evidence.  Dr. R.C.'s 
opinion is speculative and general in that he assumes that 
the asthma pre-existed service and speculates that the 
appellant breathed in tear gas in service.  Although the 
Board is bound to consider Dr. R.C.'s opinion, it places 
relatively little weight or probative value on it for these 
reasons.    

The appellant himself contends that his current pulmonary 
problems are related to his period of active duty for 
training.  Although the appellant and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu, supra.  The 
evidence does not reflect that the appellant possesses a 
recognized degree of medical knowledge that would render his 
opinion as to the etiology of the disorder competent.  There 
is no medical evidence to support his contention. 

As discussed, service connection may be granted for a disease 
or injury incurred in or aggravated by a period of "active 
service."  In order for active duty for training to be 
characterized as "active duty" under the statutory 
provisions, the evidence must show that the appellant was 
disabled during such training from an injury incurred in or 
aggravated by the line of duty.  In this case, the 
preponderance of the evidence shows that the appellant was 
not disabled as a result of a pulmonary disease incurred or 
aggravated during the period of active duty for training.  
See Mercado-Martinez, supra.  As such, no pertinent period of 
reserve service constitutes "active duty" for purposes of 
entitlement to compensation under Title 38.  

The Board has carefully weighed the evidence which has been 
presented with regard to the claim.  The Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for a pulmonary disorder which is claimed 
as due to reserve active duty for training.  As such, the 
benefit of the doubt doctrine may not be favorably applied to 
this claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Therefore, the Board finds that the appellant has not 
established that he is entitled to "veteran" status based on 
a pulmonary disorder for a period of service in the reserves 
.  As veteran status has not been established, the appellant 
is not eligible to receive VA disability compensation on the 
basis of his reserve service.  See Laruan, supra.  In light 
of the foregoing, service connection is not warranted for a 
pulmonary disorder, and the appellant's claim is accordingly 
denied.

ORDER

The claim of entitlement to service connection for a back 
disability is denied.

The claim of entitlement to service connection for a 
pulmonary disorder to include asthma and bronchitis is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

